         Case 4:20-cv-00291 Document 13 Filed on 03/12/20 in TXSD Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

MONAUZRE BAUGH, aka MAVEN, an                        §
Individual,                                          §
                                                     §
          Plaintiff,                                 §
                                                     §
v.                                                   §         CIVIL ACTION NO. 4:20-cv-00291
                                                     §
A.H.D. HOUSTON, INC., D/B/A                          §
CENTERFOLDS; ALI DAVARI and                          §
HASSAN DAVARI, individuals,                          §
                                                     §
          Defendants.                                §

              DEFENDANT’S MOTION TO DISMISS PURSUANT TO 9 U.S.C. § 4

          Defendant A.H.D. Houston, Inc., d/b/a “Centerfolds,” files this Motion to Dismiss Pursuant

to the Federal Arbitration Act, 9 U.S.C. § 1, et seq. against Plaintiff, Monauzre Baugh. Ms. Baugh

executed a contract that includes a comprehensive arbitration agreement requiring the submission

of her claims to binding arbitration. Defendant asks the Court to enforce the arbitration agreement

and dismiss this action in favor of arbitration.

                                            I.       BACKGROUND

          Plaintiff Baugh alleges in her Original Complaint that she worked as an exotic dancer at

Defendant’s club, Centerfolds, and that she was misclassified as an independent contractor. 1 Ms.

Baugh claims that this classification violated the Fair Labor Standards Act, entitling her to the

recovery of back pay, statutory damages, and all “fees and fines” allegedly imposed upon her by

Defendant. 2




1
    Plaintiff’s Original Complaint [Dkt. No. 1], at ¶ 2.
2
    See id. at ¶ 64.


                                                           1
      Case 4:20-cv-00291 Document 13 Filed on 03/12/20 in TXSD Page 2 of 7




        Since April 2013, Centerfolds has distributed a “Dancer Packet” to the individuals who

choose to perform at the club. It includes a “License and Access Agreement” (“LAA”) containing

an arbitration agreement. 3 In relevant part, the LAA provides:

                13. ARBITRATION POLICY

                (A) THE PARTIES AGREE THAT ANY AND ALL COVERED
                DISPUTES, CLAIMS AND CONTROVERSIES ARISING OUT
                OF OR RELATING TO THIS AGREEMENT AND/OR ANY
                MATTER RELATED TO ALLEGED EMPLOYMENT,
                ALLEGED TERMS OR CONDITIONS OF EMPLOYMENT, OR
                ANY ALLEGED RELATIONSHIP OTHER THAN THAT OF A
                LICENSEE THAT THE DANCER MAY HAVE AGAINST
                CENTERFOLDS, ITS OWNERS, DIRECTORS, OFFICERS,
                MANAGERS, EMPLOYEES, OR AGENTS (HEREINAFTER,
                COLLECTIVELY REFERRED TO AS “CENTERFOLDS”) OR
                THAT CENTERFOLDS MAY HAVE AGAINST THE DANCER
                SHALL BE SUBMITTED EXCLUSIVELY TO AND
                DETERMINED EXCLUSIVELY BY BINDING ARBITRATION
                UNDER THE FEDERAL ARBITRATION ACT…. 4

        The LAA further defines the scope of “Covered Disputes, Claims and Controversies” to

include any and all disputes, claims and controversies arising under the FLSA. 5 The LAA also

provides for a mediation prior to arbitration and a class and collective action waiver. In Coronado

v. D.N.W. Houston, Inc., 2015 WL 5781375, (S.D. Tex. Sept. 30, 2015), Judge Lee Rosenthal ruled

that a prior version of the LAA, one containing virtually identical terms, required signatories to

submit their claims to arbitration.




3
  Exhibit A, “Dancer Packet” with License and Access Agreement (“LAA”).
The Dancer Packet and LAA that Ms. Baugh most recently executed on January 3, 2020 is the third iteration
of the arbitration agreement that Ms. Baugh has executed since 2016. See Exhibits B and C.
4
  Exhibit A, LAA, at p. 3.
5
  Id. at ¶ 13(b).


                                                   2
      Case 4:20-cv-00291 Document 13 Filed on 03/12/20 in TXSD Page 3 of 7




       Despite agreeing to the terms of the LAA, Ms. Baugh filed this lawsuit on January 24,

2020. Defendant asks the Court to dismiss Ms. Baugh’s claims in favor of the arbitration

procedures provided for in the LAA.

                              II.     ARGUMENT & AUTHORITIES

       The Federal Arbitration Act permits a party to file a motion to compel arbitration based on

“the alleged failure, neglect, or refusal of another to arbitrate under a written agreement for

arbitration.” 9 U.S.C. § 4. The Supreme Court has made clear that “Congress has instructed that

arbitration agreements like those before us must be enforced as written” and that claims under the

FLSA are subject to arbitration. See Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1632 (2018).

       While the Fifth Circuit has not definitively decided which provision under Federal Rule of

Civil Procedure 12(b) provides the vehicle for dismissal in favor of arbitration, it has found that

dismissal in favor of arbitration is acceptable under Rule 12(b)(3). McDonnel Group, L.L.C. v.

Great Lakes Ins. SE, UK Branch, 923 F.3d 427, 430, n. 5 (5th Cir. 2019), as revised (June 6, 2019).

At bottom, when deciding whether a motion to enforce or compel arbitration ought to be granted,

a court must make two determinations: (1) whether the parties entered into a valid arbitration

agreement and (2) whether the arbitration agreement covers the claim at issue. Kubala v. Supreme

Prod. Services, Inc., 830 F.3d 199, 201 (5th Cir. 2016); Edwards v. Doordash, Inc., 888 F.3d 738,

743 (5th Cir. 2018).

A.     A Valid Arbitration Agreement Exists.

       A court must “first look to see if an agreement to arbitrate was formed, then determine if it

contains a delegation clause. If there is an agreement to arbitrate with a delegation clause, and

absent a challenge to the delegation clause itself, we will consider that clause to be valid and

compel arbitration.” Edwards, 888 F.3d at 744. As the party seeking to compel arbitration,



                                                3
      Case 4:20-cv-00291 Document 13 Filed on 03/12/20 in TXSD Page 4 of 7




Defendant bears the burden of proving the existence of a valid arbitration agreement. See Huckaba

v. Ref-Chem, L.P., 892 F.3d 686, 688 (5th Cir. 2018). This is a question of contract formation

governed by state law. Id.

       A valid arbitration agreement exists. The LAA states in the very first paragraph that “[i]n

consideration for Centerfolds allowing the Dancer to perform entertainment services at

Centerfolds, the Dancer enters into this License and Access Agreement.” As with prior versions,

Ms. Baugh initialed every page of the LAA and executed the agreement, signifying her intent to

be bound to its terms, including the arbitration agreement.

       The arbitration agreement contains a valid delegation clause. Delegation clauses operate to

“transfer the court’s power to decide arbitrability questions to the arbitrator.” Kubala, 830 F.3d at

201. “If there is a delegation clause, the motion to compel arbitration should be granted in almost

all cases.” Id. at 202; see Aviles v. Russell Stover Candies, Inc., 559 F. App’x 413, 414-15 (5th

Cir. 2014) (holding that a delegation clause meant that the employee’s argument that the arbitration

agreement was illusory was itself subject to arbitration). Here, the LAA provides at paragraph

13(A) that “[t]he parties agree that any and all covered disputes, claims and controversies arising

out of or relating to this agreement … shall be submitted exclusively to and determined exclusively

by binding arbitration….” The Court “should consider that clause to be valid and compel

arbitration.” Edwards, 888 F.3d at 744.

B.     Plaintiff’s Claims are Subject to Arbitration.

       At the second step, the question is whether the claim falls within the scope of the arbitration

agreement. “A party cannot be compelled to submit a dispute to arbitration unless there has been

a contractual agreement to do so.” Neal v. Hardee’s Food Sys., Inc., 918 F.2d 34, 37 (5th Cir.




                                                 4
      Case 4:20-cv-00291 Document 13 Filed on 03/12/20 in TXSD Page 5 of 7




1990). Federal law and the strong policy favoring arbitration applies at this stage. Fleetwood

Enters. Inc. v. Gaskamp, 280 F.3d 1069, 1073 (5th Cir. 2002).

       The first paragraph of the arbitration agreement explains that covered claims and disputes

includes “any matter related to alleged employment, alleged terms or conditions of employment,

or any alleged relationship other than that of licensee that the dancer may have against

Centerfolds….” Paragraph 13, subpart (B) goes on to provide additional detail:

               (B) “COVERED DISPUTES, CLAIMS AND CONTROVERSIES”
               INCLUDE, BUT ARE NOT LIMITED TO, ANY AND ALL
               DISPUTES, CLAIMS AND CONTROVERSIES THAT AROSE
               BEFORE AND/OR AFTER THIS ARBITRATION POLICY
               WENT INTO EFFECT ARISING UNDER …. THE FAIR LABOR
               STANDARDS ACT (“FLSA”)…. AND ANY OTHER CLAIMS
               ARISING UNDER FEDERAL OR TEXAS STATE LAW,
               AND/OR COMMON LAW CLAIMS ….

       “The language of the arbitration agreement at issue determines whether a particular dispute

is within its scope.” Vallejo v. Garda CL Sw., Inc., CIV.A. H-12-0555, 2013 WL 391163, at *9

(S.D. Tex. Jan. 30, 2013), quoting Douglas v. Timex Corp., 1998 WL 34072739, at *4 (S.D.Tex.

1998). The plain and ordinary language of the LAA’s arbitration clause are clear and specific –

Plaintiff’s FLSA claims fall squarely within the scope of arbitration.

C.     Dismissal in Favor of Arbitration is Appropriate.

       Finally, district courts in the Fifth Circuit are within their discretion to dismiss a case when

“staying the action will serve no purpose.” Fedmet Corp. v. M/V Buyalyk, 194 F.3d 674, 677, 678

(5th Cir. 1999), citing 9 U.S.C. § 3. A stay will serve no purpose if “all issues raised in this action

are arbitrable and must be submitted to arbitration.” Id.; see also Ruiz v. Donahoe, 784 F.3d 247,

249, n. 13 (5th Cir. 2015), citing Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th

Cir.1992). Dismissal, as opposed to a stay pending arbitration, is proper if all of the issues raised




                                                  5
      Case 4:20-cv-00291 Document 13 Filed on 03/12/20 in TXSD Page 6 of 7




in the district court must be submitted to arbitration. Rainey v. Citigroup, Inc., 779 Fed. Appx.

258, 259 (5th Cir. 2019) (citation omitted).

       All issues raised in Ms. Baugh’s complaint are subject to arbitration and must be submitted

to arbitration. A stay would serve no purpose whatsoever.

                                                III.
                                          CONCLUSION

       For the foregoing reasons, Defendant A.H.D. Houston, Inc., d/b/a Centerfolds, asks the

Court to dismiss the claims brought by Plaintiff Monauzre Baugh in favor of arbitration as set forth

in the License and Access Agreement.

                                               Respectfully submitted,

                                               WALLACE & ALLEN, LLP

                                               /s/ Casey T. Wallace
                                               Casey T. Wallace
                                               State Bar No. 00795827
                                               SDTX Bar. No. 20117
                                               440 Louisiana, Ste. 1500
                                               Houston, Texas 77002
                                               Telephone: (713) 227-1744
                                               Facsimile: (713) 227-0104
                                               cwallace@wallaceallen.com
                                               ATTORNEY FOR DEFENDANT

OF COUNSEL FOR DEFENDANT:
William X. King
State Bar No. 24072496
SDTX Bar No. 1674134
440 Louisiana, Ste. 1500
Houston, Texas 77002
Telephone: (713) 227-1744
Facsimile: (713) 227-0104
wking@wallaceallen.com




                                                  6
     Case 4:20-cv-00291 Document 13 Filed on 03/12/20 in TXSD Page 7 of 7




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document has been served on counsel
of record in accordance with the Federal Rules of Civil Procedure via email and/or filing through
the Court’s ECF System on February 20, 2020.
        Jarrett L. Ellzey
        W. Craft Hughes
        Leigh Montgomery
        Hughes Ellzey, LLP
        1105 Milford Street
        Houston, Texas 77066
        Telephone: (713) 554-2377
        Facsimile: (888) 995-3335
        jarrett@hughesellzey.com

        Jesenia A. Martinez
        Kristensen, LLP
        12540 Beatrice Street, Ste. 200
        Los Angeles, California 90066
        Telephone: (310) 507-7924
        Facsimile: (310) 507-7906
        jesenia@kristensenlaw.com
        ATTORNEYS FOR PLAINTIFF

                                                    /s/ Casey T. Wallace
                                                    Casey T. Wallace




                                               7
